UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1057



BYRON C. BROWN,

                                              Plaintiff - Appellant,

          versus


NORMAN Y. MANETA, Secretary of Transportation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-122-1)


Submitted:   July 27, 2005                 Decided:   August 19, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Byron C. Brown, Appellant Pro Se. Paul Bradford Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Byron C. Brown appeals from the district court’s order

dismissing his complaint in which he alleged discrimination in his

employment.      Upon review of the record and the district court’s

order, we affirm the dismissal of Brown’s action as untimely filed.

See 42 U.S.C. §§ 2000e-5(f)(1), -16(c) (2000); Harvey v. City of

New Bern Police Dep’t, 813 F.2d 652, 654 (4th Cir. 1987) (upholding

dismissal of complaint filed one day late); see also Irwin v. Dep’t

of Veterans Affairs, 498 U.S. 89, 96 (1990) (discussing limitations

on equitable tolling).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -